SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) (Zip Code) (606) 432-1414 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock – 15,580,382 shares outstanding at July 31, 2012 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “intend,” “estimate,” “may increase,” “may fluctuate,” and similar expressions or future or conditional verbs such as “will,” “should,” “would,” and “could.” These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, changes in laws and regulations, competition, and demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of a Federal Financial Institutions Examination Council (FFIEC) policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant’s Form 10-K for the year ended December 31, 2011 for further information in this regard. 1 Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) June 30 December 31 Assets: Cash and due from banks $ $ Interest bearing deposits Federal funds sold Cash and cash equivalents Certificates of deposit in other banks Securities available-for-sale at fair value (amortized cost of $610,226 and $511,731, respectively) Securities held-to-maturity at amortized cost (fair value of $1,662 and $1,661, respectively) Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock Federal Reserve Bank stock Goodwill Core deposit intangible (net of accumulated amortization of $7,606 and $7,499, respectively) Bank owned life insurance Mortgage servicing rights Other real estate owned Other assets Total assets $ $ Liabilities and shareholders’ equity: Deposits Noninterest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal funds purchased and other short-term borrowings Advances from Federal Home Loan Bank Long-term debt Other liabilities Total liabilities Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued - - Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2012 – 15,568,808; 2011 – 15,429,992 Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. 2 Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (unaudited) Three Months Ended Six Months Ended June 30 June 30 (in thousands except per share data) Interest income: Interest and fees on loans, including loans held for sale $ Interest and dividends on securities Taxable Tax exempt Interest and dividends on Federal Reserve Bank and Federal Home Loan Bank stock Other, including interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on repurchase agreements and other short-term borrowings Interest on advances from Federal Home Loan Bank 8 26 19 54 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gains on sales of loans, net Trust income Loan related fees Bank owned life insurance Securities gains 0 0 Other noninterest income Total noninterest income Noninterest expense: Officer salaries and employee benefits Other salaries and employee benefits Occupancy, net Equipment Data processing Bank franchise tax Legal fees Professional fees FDIC insurance Other real estate owned provision and expense Other noninterest expense Total noninterest expense Income before income taxes Income taxes Net income Other comprehensive income: Unrealized holding gains on securities available-for-sale: Unrealized holding gains arising during the period Less: Reclassification adjustments for realized gains included in net income ) 0 ) 0 Tax expense (benefit) Other comprehensive income, net of tax Comprehensive income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Dividends declared per share $ See notes to condensed consolidated financial statements. 3 Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30 (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) ) Stock-based compensation Excess tax benefits of stock-based compensation ) Provision for loan losses Write-downs of other real estate owned and other repossessed assets Gains on sale of mortgage loans held for sale ) ) Gains on sales of securities ) 0 Losses on sale of assets, net 55 Proceeds from sale of mortgage loans held for sale Funding of mortgage loans held for sale ) ) Amortization of securities premiums and discounts, net Change in cash surrender value of bank owned life insurance ) ) Death benefits received on bank owned life insurance 0 79 Mortgage servicing rights: Fair value adjustments New servicing assets created ) ) Changes in: Other assets ) ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Certificates of deposit in other banks: Maturity of certificates of deposit Securities available-for-sale (AFS): Purchase of AFS securities ) ) Proceeds from prepayments and maturities of AFS securities Proceeds from the sales of AFS securities 0 Change in loans, net Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 88 13 Additional investment in Federal Reserve Bank and Federal Home Loan Bank stock (1 ) ) Proceeds from sale of other real estate and other repossessed assets Additional investment in other real estate and other repossessed assets ) ) Additional investment in bank owned life insurance 0 ) Net cash used in investing activities ) ) Cash flows from financing activities: Change in deposits, net Change in repurchase agreements, federal funds purchased, and other short-term borrowings, net ) Advances from Federal Home Loan Bank 0 Payments on advances from Federal Home Loan Bank ) ) Issuance of common stock Excess tax benefits of stock-based compensation ) 86 Dividends paid ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Income taxes paid $ $ Interest paid Non-cash activities: Loans to facilitate the sale of other real estate and other repossessed assets Common stock dividends accrued, paid in subsequent quarter Real estate acquired in settlement of loans See notes to condensed consolidated financial statements. 4 Community Trust Bancorp, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 - Summary of Significant Accounting Policies In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (which consist of normal recurring accruals) necessary, to present fairly the condensed consolidated financial position as of June 30, 2012, the results of operations for the three and six months ended June 30, 2012 and 2011, and the cash flows for the six months ended June 30, 2012 and 2011.In accordance with accounting principles generally accepted in the United States of America for interim financial information, these statements do not include certain information and footnote disclosures required by accounting principles generally accepted in the United States of America for complete annual financial statements.The results of operations for the three and six months ended June 30, 2012 and 2011, and the cash flows for the six months ended June 30, 2012 and 2011, are not necessarily indicative of the results to be expected for the full year.The condensed consolidated balance sheet as of December 31, 2011 has been derived from the audited consolidated financial statements of Community Trust Bancorp, Inc. (“CTBI”) for that period.For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2011, included in our annual report on Form 10-K. Principles of Consolidation – The unaudited condensed consolidated financial statements include the accounts of CTBI and its separate and distinct, wholly owned subsidiaries Community Trust Bank, Inc. (the “Bank”) and Community Trust and Investment Company.All significant intercompany transactions have been eliminated in consolidation. Reclassifications – Certain reclassifications considered to be immaterial have been made in the prior year condensed consolidated financial statements to conform to current year classifications.These reclassifications had no effect on net income. New Accounting Standards – ØReconsideration of Effective Control for Repurchase Agreements – In April 2011, the FASB issued ASU 2011-03, Reconsideration of Effective Control for Repurchase Agreements.The main objective in developing this ASU was to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The amendments in this ASU remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion.Other criteria applicable to the assessment of effective control were not changed by the amendments in this Update.The guidance in this Update is effective for the first interim or annual period beginning on or after December 15, 2011.The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.The adoption of ASU No. 2011-03 did not have a material impact on CTBI’s consolidated financial statements. ØAmendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs – In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.The amendments in this ASU generally represent clarifications of Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRSs. 5 The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011.The adoption of this ASU did not have a material effect on our financial position or results of operations. ØAmendments to Topic 220, Comprehensive Income – In June 2011, the FASB issued ASU No. 2011-05, Amendments to Topic 220, Comprehensive Income.Under the amendments in this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity.The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments in this ASU should be applied retrospectively.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.The amendments do not require any transition disclosures.In October 2011, the FASB decided that the specific requirement to present items that are reclassified from other comprehensive income to net income alongside their respective components of net income and other comprehensive income will be deferred.Therefore, those requirements will not be effective for public entities for fiscal years and interim periods within those years beginning after December 15, 2011.The adoption of ASU 2011-05 did not have a material impact on our consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in ASU No. 2011-05.The amendments in this ASU supersede certain pending paragraphs in ASU No. 2011-05 to effectively defer only those changes that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income.The amendments will be temporary to allow the FASB time to redeliberate the presentation requirements for reclassifications out of accumulated other comprehensive income for annual and interim financial statements for public, private, and non-profit entities. ØTesting Goodwill for Impairment – In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment.The amendments in this ASU will allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.Under these amendments, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount.The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment.ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued.CTBI will adopt this ASU by the date required and does not anticipate that it will have a material effect on our consolidated financial statements. Critical Accounting Policies and Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires the appropriate application of certain accounting policies, many of which require us to make estimates and assumptions about future events and their impact on amounts reported in our consolidated financial statements and related notes.Since future events and their impact cannot be determined with certainty, the actual results will inevitably differ from our estimates.Such differences could be material to the consolidated financial statements. 6 We believe the application of accounting policies and the estimates required therein are reasonable.These accounting policies and estimates are constantly reevaluated, and adjustments are made when facts and circumstances dictate a change.Historically, we have found our application of accounting policies to be appropriate, and actual results have not differed materially from those determined using necessary estimates. Our accounting policies are described above.We have identified the following critical accounting policies: Investments –Management determines the classification of securities at purchase.We classify securities into held-to-maturity, trading, or available-for-sale categories.Held-to-maturity securities are those which we have the positive intent and ability to hold to maturity and are reported at amortized cost.In accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 320, Investment Securities, investments in debt securities that are not classified as held-to-maturity and equity securities that have readily determinable fair values shall be classified in one of the following categories and measured at fair value in the statement of financial position: a. Trading securities. Securities that are bought and held principally for the purpose of selling them in the near term (thus held for only a short period of time) shall be classified as trading securities. Trading generally reflects active and frequent buying and selling, and trading securities are generally used with the objective of generating profits on short-term differences in price. b. Available-for-sale securities. Investments not classified as trading securities (nor as held-to-maturity securities) shall be classified as available-for-sale securities. We do not have any securities that are classified as trading securities.Available-for-sale securities are reported at fair value, with unrealized gains and losses included as a separate component of shareholders’ equity, net of tax.If declines in fair value are other than temporary, the carrying value of the securities is written down to fair value as a realized loss with a charge to income for the portion attributable to credit losses and a charge to other comprehensive income for the portion that is not credit related. Gains or losses on disposition of securities are computed by specific identification for all securities except for shares in mutual funds, which are computed by average cost.Interest and dividend income, adjusted by amortization of purchase premium or discount, is included in earnings. When the fair value of a security is below its amortized cost, and depending on the length of time the condition exists and the extent the fair market value is below amortized cost, additional analysis is performed to determine whether an other than temporary impairment condition exists.Available-for-sale and held-to-maturity securities are analyzed quarterly for possible other than temporary impairment.The analysis considers (i) whether we have the intent to sell our securities prior to recovery and/or maturity and (ii) whether it is more likely than not that we will not have to sell our securities prior to recovery and/or maturity.Often, the information available to conduct these assessments is limited and rapidly changing, making estimates of fair value subject to judgment.If actual information or conditions are different than estimated, the extent of the impairment of the security may be different than previously estimated, which could have a material effect on the CTBI’s results of operations and financial condition. Loans –Loans with the ability and the intent to be held until maturity and/or payoff are reported at the carrying value of unpaid principal reduced by unearned interest, an allowance for loan and lease losses, and unamortized deferred fees or costs.Income is recorded on the level yield basis.Interest accrual is discontinued when management believes, after considering economic and business conditions, collateral value, and collection efforts, that the borrower’s financial condition is such that collection of interest is doubtful.Any loan greater than 90 days past due must be well secured and in the process of collection to continue accruing interest.Cash payments received on nonaccrual loans generally are applied against principal, and interest income is only recorded once principal recovery is reasonably assured.Loans are not reclassified as accruing until principal and interest payments remain current for a period of time, generally six months, and future payments appear reasonably certain.Included in certain loan categories of impaired loans are troubled debt restructurings that were classified as impaired.A restructuring of a debt constitutes a troubled debt restructuring if the creditor for economic or legal reasons related to the debtor’s financial difficulties grants a concession to the debtor that it would not otherwise consider. 7 Loan origination and commitment fees and certain direct loan origination costs are deferred and the net amount amortized over the estimated life of the related loans, leases, or commitments as a yield adjustment. Allowance for Loan and Lease Losses –We maintain an allowance for loan and lease losses (“ALLL”) at a level that is appropriate to cover estimated credit losses on individually evaluated loans determined to be impaired, as well as estimated credit losses inherent in the remainder of the loan and lease portfolio.Since arriving at an appropriate ALLL involves a high degree of management judgment, we use an ongoing quarterly analysis to develop a range of estimated losses.In accordance with accounting principles generally accepted in the United States, we use our best estimate within the range of potential credit loss to determine the appropriate ALLL.Credit losses are charged and recoveries are credited to the ALLL. We utilize an internal risk grading system for commercial credits.Those larger commercial credits that exhibit probable or observed credit weaknesses are subject to individual review.The borrower’s cash flow, adequacy of collateral coverage, and other options available to CTBI, including legal remedies, are evaluated.The review of individual loans includes those loans that are impaired as defined by ASC 310-35, Impairment of a Loan.We evaluate the collectability of both principal and interest when assessing the need for loss provision.Historical loss rates are analyzed and applied to other commercial loans not subject to specific allocations.The ALLL allocation for this pool of commercial loans is established based on the historical average, maximum, minimum, and median loss ratios. A loan is considered impaired when, based on current information and events, it is probable that CTBI will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan-by-loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Homogenous loans, such as consumer installment, residential mortgages, and home equity lines are not individually risk graded.The associated ALLL for these loans is measured under ASC 450, Contingencies. When any secured commercial loan is considered uncollectable, whether past due or not, a current assessment of the value of the underlying collateral is made.If the balance of the loan exceeds the fair value of the collateral, the loan is placed on non-accrual and the loan is charged down to the value of the collateral less estimated cost to sell or a specific reserve equal to the difference between book value of the loan and the fair value assigned to the collateral is created until such time as the loan is foreclosed.When the foreclosed collateral has been legally assigned to CTBI, a charge off is taken, if necessary, in order that the remaining balance reflects the fair value estimated less costs to sell of the collateral then transferred to other real estate owned or other repossessed assets.When any unsecured commercial loan is considered uncollectable the loan is charged off no later than at 90 days past due. All closed-end consumer loans (excluding conventional 1-4 family residential loans and installment and revolving loans secured by real estate) are charged off no later than 120 days (5 monthly payments) delinquent.If a loan is considered uncollectable, it is charged off earlier than 120 days delinquent.For conventional 1-4 family residential loans and installment and revolving loans secured by real estate, when a loan is 90 days past due, a current assessment of the value of the real estate is made.If the balance of the loan exceeds the fair value of the property, the loan is placed on nonaccrual and foreclosure proceedings are initiated.When the foreclosed property has been legally assigned to CTBI, a charge-off is taken with the remaining balance, reflecting the fair value less estimated costs to sell, transferred to other real estate owned. 8 Historical loss rates for loans are adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition.We generally review the historical loss rates over eight quarters and four quarters on a rolling average basis.Factors that we consider include delinquency trends, current economic conditions and trends, strength of supervision and administration of the loan portfolio, levels of underperforming loans, level of recoveries to prior year’s charge-offs, trend in loan losses, industry concentrations and their relative strengths, amount of unsecured loans and underwriting exceptions.Based upon management’s judgment, “best case,” “worst case,” and “most likely” scenarios are determined.The total of each of these weighted factors is then applied against the applicable portion of the portfolio and the ALLL is adjusted accordingly.During the most recent analysis, management changed the “best case” experience ratio from an eight quarter moving range to the average loss rate for the most recent four quarters.This change in estimate had no impact on the provision for loan loss but increased the provision for loan loss requirement in the “best case” scenario by $3.9 million. Other Real Estate Owned – When foreclosed properties are acquired, appraisals are obtained and the properties are booked at the current market value less expected sales costs.Additionally, periodic updated appraisals are obtained on unsold foreclosed properties.When an updated appraisal reflects a market value below the current book value, a charge is booked to current earnings to reduce the property to its new market value less expected sales costs.Our policy for determining the frequency of periodic reviews is based upon consideration of the specific properties and the known or perceived market fluctuations in a particular market and is typically between 12 and 18 months.All revenues and expenses related to the carrying of other real estate owned are recognized by a charge to income. Note 2 –Stock-Based Compensation CTBI’s compensation expense related to stock option grants was $39 thousand and $48 thousand for the six months ended June 30, 2012 and 2011, respectively.Restricted stock expense for the first six months of 2012 and 2011 was $316 thousand and $354 thousand, respectively, including $30 thousand in dividends paid for each quarter.As of June 30, 2012, there was a total of $45 thousand of unrecognized compensation expense related to unvested stock option awards that will be recognized as expense as the awards vest over a weighted average period of 0.5 years and a total of $1.4 million of unrecognized compensation expense related to restricted stock grants that will be recognized as expense as the awards vest over a weighted average period of 1.7 years. There were no shares of restricted stock granted during the three months ended June 30, 2012 and 2011, and 331 shares and 45,452 shares granted during the six months ended June 30, 2012 and 2011, respectively.The restrictions on the restricted stock for 2012 and 2011 will lapse over four years and at the end of five years, respectively.However, in the event of a change in control of CTBI or the death of the participant, the restrictions will lapse.In the event of the disability of the participant, the restrictions will lapse on a pro rata basis. The Compensation Committee of the Board of Directors will have discretion to review and revise restrictions applicable to a participant’s restricted stock in the event of the participant’s retirement.There were no options granted to purchase shares of CTBI common stock during the six months ended June 30, 2012 or 2011. Note 3 –Securities Securities are classified into held-to-maturity and available-for-sale categories.Held-to-maturity (HTM) securities are those that CTBI has the positive intent and ability to hold to maturity and are reported at amortized cost.Available-for-sale (AFS) securities are those that CTBI may decide to sell if needed for liquidity, asset-liability management or other reasons.Available-for-sale securities are reported at fair value, with unrealized gains or losses included as a separate component of equity, net of tax. 9 The amortized cost and fair value of securities at June 30, 2012 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Treasury and government agencies $ $ $ 0 $ State and political subdivisions ) U.S. government sponsored agency mortgage-backed securities (7
